Citation Nr: 1130893	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  05-05 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In December 2009, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The record reflects that the Veteran submitted additional evidence to the Board accompanied by a waiver of initial review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for sinusitis, which he essentially contends began during his military service.  

In its December 2009 remand, the Board found sufficient evidence of a current disability (a diagnosis of allergic rhinitis in a May 2006 VA medical record) and an in service disability (with service treatment records showing  the Veteran was treated for sinus problems in May 1972, September 1972, March 1974, and September 1975).  The Veteran also testified as to the chronicity of this symptomatology since service.  Based on this evidence, the Board remanded for a VA examination in order to determine the nature and etiology of the Veteran's claimed sinusitis.

On remand, the Veteran underwent a VA examination.  The July 2010 VA examination report diagnoses chronic nasal obstruction with rhinorrhea and post nasal drainage, chronic sinusitis, nasal septal deviation, rhinitis, and nicotine dependence.  The examiner observed that there was no evidence of acute sinusitis on examination.  She opined that the Veteran's "nicotine dependence and continuing to smoke cigars probably contributes to his drainage and difficulty breathing through his nose."

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the case at hand, the Board finds that the July 2010 VA examination report is insufficient for purposes of deciding the Veteran's claim, as it does not provide an etiology opinion with respect to the diagnosed disabilities.  The Board thus finds that a remand is necessary in order to complete the development that was directed but not accomplished following the December 2009 remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should again be sent to the July 2010 VA examiner for clarification of the question asked below.  If the prior examiner is not available, the claims folder should be sent to another examiner for review.  If the examiner finds that a new VA examination is necessary in order to answer the following question, the Veteran should be scheduled for a new VA examination.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any disability that was diagnosed in the July 2010 VA examination report was incurred or aggravated during or as a result of the Veteran's military service.  The July 2010 VA examination report diagnosed chronic nasal obstruction with rhinorrhea and post nasal drainage, chronic sinusitis, nasal septal deviation, and rhinitis.  Any opinion expressed must be accompanied by a complete rationale.

If a new examination is necessary, the claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should diagnose any pertinent pathology found.  As to any sinus disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current disability was incurred or aggravated during or as a result of the Veteran's military service.  Any opinion expressed must be accompanied by a complete rationale.

2.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


